Citation Nr: 1508811	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  10-30 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for lumbar spine arthritis.

2.  Entitlement to a rating in excess of 10 percent for right knee arthritis prior to April 11, 2013, and in excess of 20 percent thereafter.

3.  Entitlement to a rating in excess of 10 percent for left knee arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1997.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in March 2009 and April 2009.  The Board remanded the claims in March 2013 and June 2014 for additional development.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

In January 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his claims for a rating in excess of 40 percent for lumbar spine arthritis; a rating in excess of 10 percent for right knee arthritis prior to April 11, 2013, and in excess of 20 percent thereafter; and a rating in excess of 10 percent for left knee arthritis. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to a rating in excess of 40 percent for lumbar spine arthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to a rating in excess of 10 percent for right knee arthritis prior to April 11, 2013, and in excess of 20 percent thereafter, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to a rating in excess of 10 percent for left knee arthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

In January 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he did not wish to appeal the claims for entitlement to a rating in excess of 40 percent for lumbar spine arthritis; a rating in excess of 10 percent for right knee arthritis prior to April 11, 2013, and in excess of 20 percent thereafter; and a rating in excess of 10 percent for left knee arthritis.  See statement.  As he has withdrawn his appeal concerning these claims, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning these claims and they are dismissed. 



ORDER

The issue of entitlement to a rating in excess of 40 percent for lumbar spine arthritis is dismissed.

The issue of entitlement to a rating in excess of 10 percent for right knee arthritis prior to April 11, 2013, and in excess of 20 percent thereafter, is dismissed.

The issue of entitlement to a rating in excess of 10 percent for left knee arthritis is dismissed.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs